Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered December 14, 1990, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is reversed, on the law and the facts, the plea is vacated, that branch of the motion which was to suppress physical evidence is granted, the indictment is dismissed, and the matter is remitted to the County Court, Nassau County, for the entry of an order in its discretion pursuant to CPL 160.50.
In view of our determination in the codefendant’s appeal that the basis-of-knowledge prong of the Aguilar-Spinelli test was not satisfied in this case, the judgment must be reversed and the indictment must be dismissed (see, People v Isaac, 206 AD2d 545 [decided herewith]).
Based on the foregoing, we need not consider the defendant’s remaining contentions. Sullivan, J. P., Balletta, Joy and Friedmann, JJ., concur.